DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species b (claims 4-9) in the reply filed on 11/18/2021 is acknowledged.

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APA), figure 4, in view of Shintarou, JP 2015-155825.
Regarding claims 4, APA’s fig. 4 discloses a display device comprising:
. a display panel 91
. a flexible printed circuit board 92 
. a control board 93 
. a semiconductor integrated circuit 94 including a first inspection terminal 96 and a second inspection terminal 97
. the display panel 91, the flexible printed circuit board 92, and the control board 93 provided with a first inspection wiring line 98 (upper line) having one end connected to the first inspection terminal 96 and a second inspection wiring line 98 (lower line) having one end connected to the second inspection terminal 97 
APA’s fig. 4, however, do not disclose the semiconductor integrated circuit includes a first built-in resistor provided between the first inspection terminal and a ground, a second built-in resistor provided between the second inspection terminal and the ground, and an abnormality detection circuit that detects an abnormality in a resistance of the connections using the film material based on an output voltage of a resistance dividing circuit constituted by a resistance of the first inspection wiring line and the first built-in resistor and on an output voltage of a resistance dividing circuit constituted by a resistance of the second inspection wiring line and the second built-in resistor.  Shintarou does disclose a semiconductor testing device including a semiconductor integrated circuit with built-in resistors Rd, Rg for both inspection terminals T1, T2 (see figs 2-3) as well as an abnormality detection circuit (e.g., testing device 1) that detects an abnormality in a resistance of the connections using the film material based on an output voltage of a resistance dividing circuit constituted by a resistance of the first inspection wiring line and the first built-in resistor and on an output voltage of a resistance dividing circuit constituted by a resistance of the second inspection wiring line and the second built-in resistor (see [0039-0054]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Shintarou’s semiconductor testing device over the APA’s fig. 4 device in order to provide a semiconductor testing device capable of performing a highly reliable test by detecting an output abnormality of a power source part (see [0010]).
Re claim 5, wherein the Shintarou’s semiconductor integrated circuit includes a first switching element Q2 provided in series with the first built-in resistor Rd between the first inspection terminal T1 and the ground and a second switching element 61 provided in series with the second built-in resistor Rg between the second inspection terminal T2 and the ground (see Shintarou, figs 2-3).
Re claim 6, wherein the flexible printed circuit board 92 has two sides extending in a direction connecting the display panel 91 and the control board 93, the first/second inspection wiring line 98 are provided along one of the two sides on the flexible printed circuit board (see APA, fig. 4).
Re claim 7, wherein the semiconductor integrated circuit has two sides extending in a lateral direction, the first inspection terminal T1 is provided at a position close to one of the two sides, and the second inspection terminal T2 is provided at a position close to the other of the two sides (see Shintarou, fig. 1)
Re claim 8, wherein the display panel 91 is a liquid crystal panel (Applicant’s [0002]).
Re claim 9, wherein the film material Xa/Xb/Xc is an anisotropic conductive film (Applicant’s [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871